 Case 1:19-cv-00410-NT Document 76 Filed 10/07/19 Page 1 of 6                  PageID #: 476




                             IN THE UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF MAINE


  COMCAST OF MAINE/NEW HAMPSHIRE,
  INC.; A&E TELEVISION NETWORKS,
  LLC; C-SPAN; CBS CORP.; DISCOVERY,
  INC.; DISNEY ENTERPRISES, INC.; FOX
  CABLE NETWORK SERVICES, LLC;
  NBCUNIVERSAL MEDIA, LLC; NEW
  ENGLAND SPORTS NETWORK, LP; and                         Case No. 1:19-cv-00410-NT
  VIACOM INC.,

                            Plaintiffs,
                                                   DEFENDANT TOWN OF
               v.                                  DURHAM’S MOTION TO DISMISS
                                                   FOR LACK OF SUBJECT MATTER
  JANET MILLS, in her official capacity as the     JURISDICTION PURSUANT TO
  Governor of Maine; AARON FREY, in his            FEDERAL RULE OF CIVIL
  official capacity as the Attorney General of     PROCEDURE 12(B)(1)
  Maine; the CITY OF BATH, MAINE; the
  TOWN OF BERWICK, MAINE; the TOWN
  OF BOWDOIN, MAINE; the TOWN OF
  BOWDOINHAM, MAINE; the TOWN OF
  BRUNSWICK, MAINE; the TOWN OF
  DURHAM, MAINE; the TOWN OF ELIOT,
  MAINE; the TOWN OF FREEPORT,
  MAINE; the TOWN OF HARPSWELL,
  MAINE; the TOWN OF KITTERY, MAINE;
  the TOWN OF PHIPPSBURG, MAINE; the
  TOWN OF SOUTH BERWICK, MAINE; the
  TOWN OF TOPSHAM, MAINE; the TOWN
  OF WEST BATH, MAINE; and the TOWN
  OF WOOLWICH, MAINE;

                            Defendants.



              MOTION OF DEFENDANT TOWN OF DURHAM TO DISMISS
               FOR LACK OF SUBJECT MATTER JURISDICTION AND
                    INCORPORATED MEMORANDUM OF LAW


       The Defendant Town of Durham (hereinafter “the Town”) through its undersigned

counsel and pursuant to Fed. R. Civ. P. 12(b)(1) hereby respectfully moves to dismiss the
                                               1
 Case 1:19-cv-00410-NT Document 76 Filed 10/07/19 Page 2 of 6                       PageID #: 477



complaint against the Town for failure to state a justiciable claim pursuant to Article III of the

Constitution of the United States. In support of this motion, the Town states the following:

       The Town and Plaintiff Comcast of Maine/New Hampshire, Inc. (hereinafter “Comcast”)

are parties to a cable television franchise agreement which was entered into on or about

February 16, 2015. On September 6, 2019, Comcast, together with other providers of video

programming (hereinafter “Plaintiffs”), filed suit against the Governor of the State of Maine and

the Maine Attorney General (hereinafter “State”), the Town, and a number of other

municipalities from the State of Maine. The Plaintiffs’ complaint challenges the constitutionality

of L.D. 832. L.D. 832 states that, “Notwithstanding any provision in a franchise, a cable system

operator shall offer subscribers the option of purchasing access to cable channels, or programs on

cable channels, individually.” Id. The Plaintiffs’ complaint states that L.D. 832 imposes an a la

carte mandate on cable and video programming providers, which requirement is preempted by

Federal law and infringes on the Plaintiffs’ First Amendment Rights. Pl.’s Complaint at ¶¶1-5.

The Plaintiffs’ complaint is based on their contention that the L.D. 832, as enacted by the

Legislature of the State of Maine, provides the Town the right to enforce L.D. 832. In fact, what

the statute allows is for municipalities to pass ordinances in order to enforce the provisions of

L.D. 832, pursuant to 30-A M.R.S. §3001.

       Plaintiffs’ claims fail to establish a justiciable controversy between the Plaintiffs and the

Town based on L.D. 832. The justiciable controversy is established when the plaintiff can assert

that the defendant has standing and that the claim, as to the particular defendant, is ripe for

judicial review. Reddy v. Foster, 845 F.3d 493, 499-500 (1st. Cir. 2017). In the case at bar, the

Plaintiffs’ claims against the Town cannot satisfy this standard because the Town has not

adopted any ordinance that would allow them to enforce L.D. 832, and the Town has not



                                                  2
 Case 1:19-cv-00410-NT Document 76 Filed 10/07/19 Page 3 of 6                        PageID #: 478



enforced any of the new statute’s mandates. Reddy, 845 F.3d. at 503. The Plaintiffs’ alleged

injuries are purely speculative and prospective. They are dependent on the Town’s both passing

an ordinance to allow it to enforce L.D. 832, and then to actually enforce L.D. 832. Neither of

these prerequisites has occurred. For these same reasons, the actions brought by the Plaintiff

against the Town are not ripe for adjudication.

                                            ARGUMENT

        Article III of the United States Constitution restricts federal court jurisdiction to actual

“cases and controversies”. Hines v. Johnson, 772 F.Supp 678, 679 (D. Me. 1991). Prerequisites

for justiciable controversy are that the plaintiff would have standing to bring an action against a

defendant and that the claims before the court are ripe for judicial review. In this matter,

Plaintiffs failed both of these tests.

        The Plaintiffs assertions regarding the statute that the Town, could, theoretically, enforce

do not provide a particularized or actual injury that has been or is currently realized by the

Plaintiffs. Given that the Town has not taken any action which is a precondition to enforcement,

nor has it tried to enforce this L.D. 832 in any fashion, establishes that there is no justiciable

claim in this matter.

        Similarly, the Plaintiffs cannot establish any causal connection between the injury that

L.D. 832 may impose upon them and the action of the Town in this matter. L.D. 832 allows

towns to pass an ordinance to enforce this statute but does not mandate that on any of the towns.

In fact, the allowance by the state for the town’s actions in this matter is already in place under

Title 30-A M.R.S. §3001. The Town in this matter had no involvement in the creation of this

statute, it has not requested nor has it taken any action to enforce the statute, and therefore

Plaintiffs have failed to establish any cause of action in this matter.



                                                   3
 Case 1:19-cv-00410-NT Document 76 Filed 10/07/19 Page 4 of 6                       PageID #: 479



       For the same reasons, the Town also objects to the Plaintiffs’ Request for a Preliminary

Injunction. Given there are no actions which have been taken by the Town which could be

enjoined, the Motion for Preliminary Injunction by the Plaintiffs must also fail.

       Finally, the Town is not a necessary party to this dispute. If the Plaintiffs were to prevail

against the State and this court were to hold that L.D. 832 was preempted by Federal law and/or

a violation of the First Amendment of the United States Constitution, the Town would have

absolutely no ability to enforce any provision against the Plaintiffs. Plaintiffs can get complete

relief simply by bringing their action against the State of Maine as opposed to involving a

number of small municipalities in their dispute with the State. Rule 19 states that, “A person who

is subject to service of process and whose joinder will not deprive the court of subject-matter

jurisdiction must be joined as a party if … in that person’s absence, the court cannot accord

complete relief among existing parties”, or if a named party’s claims some interest relating to

the subject matter of the action or if the resolution of the claim in a party’s absence would

“impair or impede the person’s ability to protect the interest” or expose an existing party to

substantial risk of multiple or inconsistent obligations. Fed. R. Civ. P. 19. As stated above, this

court can afford complete declaratory and injunctive relief in this matter solely with the state of

Maine as the named Defendant.

                                          CONCLUSION

       For the reasons stated above the Plaintiffs’ complaint against the Town must be

dismissed pursuant to Fed. R. Civ. P. 12 (b) (1) because a justiciable controversy does not exist

between the Plaintiff and the Town, and therefore this court does not have subject matter

jurisdiction to adjudicate the alleged dispute.




                                                  4
 Case 1:19-cv-00410-NT Document 76 Filed 10/07/19 Page 5 of 6   PageID #: 480




DATED: October 7, 2019                   /s/ John W. Conway
                                         _________________________________
                                         John W. Conway, Esq., Bar No. 7051
                                         Attorney for Defendant
                                         Town of Durham
                                         LINNELL, CHOATE & WEBBER, LLP
                                         83 Pleasant Street
                                         P. O. Box 190
                                         Auburn, ME 04212-0190
                                         (207) 784-4563
                                         jconway@lcwlaw.com




                                     5
 Case 1:19-cv-00410-NT Document 76 Filed 10/07/19 Page 6 of 6                     PageID #: 481



                                    CERTIFICATE OF SERVICE

        I hereby certify that on October 7, 2019, I electronically filed the above Motion to

Dismiss with the Clerk of Court using the CM-ECF system, which will send notification of such

filings to all counsel of record.

                                                      /s/ John W. Conway
                                                      _________________________________
                                                      John W. Conway, Esq., Bar No. 7051
                                                      Attorney for Defendant
                                                      Town of Durham
                                                      LINNELL, CHOATE & WEBBER, LLP
                                                      83 Pleasant Street
                                                      P. O. Box 190
                                                      Auburn, ME 04212-0190
                                                      (207) 784-4563
                                                      jconway@lcwlaw.com




                                                 6
